DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is responsive to the submission dated 01/21/2022. Claims 1-6, and 8-10 are presented for examination.

Response to Arguments
2.    Applicant’s arguments, see pages 7-11 of Applicant’s Remarks, filed 01/21/2022, with respect to the claim rejections have been fully considered and are persuasive. The rejections of these claims have been withdrawn since the amendments remedy the previous issues.

Reason for Allowance
3.    Claims 1-6, and 8-10, after further consideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for indicating Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Pytlarz et al. (US 20200005441) discloses methods for mapping an image from a first dynamic range to a second dynamic range, wherein the mapping is based on a function that includes two spline polynomials determined using three anchor points and three slopes. The first anchor point is determined using the black point levels of the input and target output, the second anchor point is determined using the white point levels of the input and target output, and the third 
In contrast, the present invention provides the technique for display mapping of high-dynamic range (HDR) images and video signals from a first dynamic range to a second dynamic range on power-limiting displays.
The current application's claimed subject matter differs from the cited art in that, according to Applicant's technique, a reference mid luminance level value for the target display (L_ref) is determined based on the input metadata, the Tmin value, and the Tmax_ref value; for two or more candidate maximum luminance values (Tmax_c(i)) for the target display computing corresponding APL luminance values (L(i)) based on the input metadata, the two or more candidate maximum luminance values, and the APL function of the target display; and determining the Tmax value based on a candidate luminance value Tmax_c value for which its corresponding APL luminance value is closer approximately equal to the reference mid luminance level value for the target display (L_ref).
Accordingly, the Examiner respectfully submits that the Pytlarz reference neither teaches or suggests all the features as recited in claims 1-6, and 8-10. These features distinguish from the cited prior art and thus are considered to be novel in view of the prior art of record.
Additionally, the features of the explicitly claimed limitations of claim 1 and similar limitations of claim 4 of the currently pending application only make sense when taken 

Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
02/02/2022